UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 57,770,528 common units of Duncan Energy Partners L.P. outstanding at May 2, 2011.Our common units trade on the New York Stock Exchange under the ticker symbol “DEP.” Table of Contents DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Operations, Organization and Basis of Presentation 8 2.General Accounting Matters 10 3.Equity-based Awards 12 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 15 5.Inventories 18 6.Property, Plant and Equipment 19 7.Investment in Evangeline 20 8.Intangible Assets and Goodwill 21 9.Debt Obligations 23 10.Equity and Distributions 23 11.Noncontrolling Interest 24 12.Business Segments 28 13.Related Party Transactions 32 14.Earnings Per Unit 37 15.Commitments and Contingencies 38 16.Significant Risks and Uncertainties 41 17.Supplemental Cash Flow Information 42 18.Subsequent Events 43 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 44 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 61 Item 4. Controls and Procedures. 61 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 62 Item 1A. Risk Factors. 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 62 Item 3. Defaults upon Senior Securities. 62 Item 4. (Removed and Reserved). 62 Item 5. Other Information. 62 Item 6. Exhibits. 63 Signatures 65 1 Table of Contents PART I. FINANCIAL INFORMATION. Item 1.Financial Statements. DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable – trade, net of allowance for doubtful accounts of $0.5 and $0.4 at March 31, 2011 and December 31, 2010, respectively. Accounts receivable – related parties Gas imbalance receivables Inventories Prepaid and other current assets Total current assets Property, plant and equipment, net Investment in Evangeline Intangible assets, net of accumulated amortization of $52.8 and $50.8 at March 31, 2011 and December 31, 2010, respectively. Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable – trade Accounts payable – related parties Accrued product payables Accrued costs and expenses Other current liabilities Total current liabilities Long-term debt (see Note 9) Deferred tax liabilities Other long-term liabilities Commitments and contingencies Equity: Partners’ equity: (see Note 10) Limited partners: Common units (57,770,528 and 57,749,158 common units outstanding at March 31, 2011 and December 31, 2010, respectively) General partner ) Total partners’ equity Noncontrolling interest in subsidiaries: (see Note 11) DEP I Midstream Businesses – Parent DEP II Midstream Businesses – Parent Total noncontrolling interest Total equity Total liabilities and equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions) For the Three Months Ended March 31, Revenues: Third parties $ $ Related parties Total revenues (see Note 12) Costs and Expenses: Operating costs and expenses: Third parties Related parties Total operating costs and expenses General and administrative costs: Third parties Related parties Total general and administrative costs Total costs and expenses (see Note 12) Equity in income of Evangeline Operating income Interest expense Income before benefit from (provision for) income taxes Benefit from (provision for) income taxes ) Net income Net loss (income) attributable to noncontrolling interest: (see Note 11) DEP I Midstream Businesses - Parent ) DEP II Midstream Businesses - Parent ) Total net loss attributable to noncontrolling interest Net income attributable to partners (see Note 1) $ $ Allocation of net income attributable to partners: (see Note 1) Limited partners’ interest in net income $ $ General partner interest in net income $ $ Basic and diluted earnings per unit (see Note 14) $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months Ended March 31, Net income $ $ Other comprehensive income (loss): Cash flow hedges: Interest rate derivative instrument losses during period ) Reclassification adjustment for losses included in net income related to interest rate derivative instruments Total other comprehensive income Comprehensive income Comprehensive loss (income) attributable to noncontrolling interest: DEP I Midstream Businesses – Parent ) DEP II Midstream Businesses – Parent ) Total comprehensive loss attributable to noncontrolling interest Comprehensive income attributable to partners $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion Non-cash asset impairment charges Equity in income of Evangeline ) ) Gains from asset sales and related transactions ) ) Deferred income tax expense ) Net effect of changes in operating accounts (see Note 17) ) ) Cash flows provided by operating activities Investing activities: Capital expenditures ) ) Contributions in aid of construction costs Proceeds from sale of assets and related transactions Other, including loans to EPO (see Note 13) Cash used in investing activities ) ) Financing activities: Borrowings under bank agreements Repayments of debt under bank agreements ) ) Cash distributions to our unitholders and general partner ) ) Cash distributions to EPO as noncontrolling interest ) ) Cash contributions from EPO as noncontrolling interest Net cash proceeds from the issuance of common units Cash provided by financing activities Net changes in cash and cash equivalents ) Cash and cash equivalents, January 1 Cash and cash equivalents, March 31 $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED EQUITY (See Note 10 for Unit History) (Dollars in millions) Duncan Energy Partners Noncontrolling Limited General Interest in Partners Partner Subsidiaries Total Balance, December 31, 2010 $ Net income (loss) ) Amortization of equity awards Net cash proceeds from the issuance of common units Cash distributions to unitholders and general partner ) ) ) Cash contributions from EPO as noncontrolling interest Cash distributions to EPO as noncontrolling interest ) ) Other ) Balance, March 31, 2011 $ $ ) $ $ Duncan Energy Partners Accumulated Other Noncontrolling Limited General Comprehensive Interest in Partners Partner Income (Loss) Subsidiaries Total Balance, December 31, 2009 $ $ $ ) $ $ Net income (loss) ) Amortization of equity awards ) Net cash proceeds from the issuance of common units Cash distributions to unitholders and general partner ) ) ) Cash contributions from EPO as noncontrolling interest Cash distributions to EPO as noncontrolling interest ) ) Change in value of cash flow hedges Other Balance, March 31, 2010 $ $ $ ) $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. SIGNIFICANT RELATIONSHIPS REFERENCED IN THESE NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unless the context requires otherwise, references to “we,” “us,” “our,” or “Duncan Energy Partners” are intended to mean the business and operations of Duncan Energy Partners L.P. and its consolidated subsidiaries.References to “DEP GP” mean DEP Holdings, LLC, which is our general partner.DEP GP is responsible for managing the business and operations of Duncan Energy Partners.References to “DEP OLP” mean DEP Operating Partnership, L.P., which is a wholly owned subsidiary of Duncan Energy Partners.Duncan Energy Partners conducts substantially all of its business through DEP OLP and its consolidated subsidiaries. References to “Enterprise” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”Enterprise is managed by its general partner, Enterprise Products Holdings LLC (“Enterprise GP”), which is a wholly owned subsidiary of Dan Duncan LLC, a Delaware limited liability company.References to “EPO” mean Enterprise Products Operating LLC, which is a wholly owned subsidiary of Enterprise and its consolidated subsidiaries, through which Enterprise conducts substantially all of its business.EPO beneficially owns 100% of DEP GP and currently owns 58.5% of our common units.Enterprise consolidates our financial statements with its own. On April 28, 2011, we and our general partner entered into a definitive merger agreement with Enterprise, Enterprise GP and certain of their subsidiaries.See Note 13 for information regarding the proposed merger with Enterprise. The membership interests of Dan Duncan LLC are owned of record by a voting trust, the current trustees (“DD LLC Trustees”) of which are: (i) Randa Duncan Williams, who is also a director of Enterprise GP; (ii) Dr. Ralph S. Cunningham, who is also a director and the Chairman of Enterprise GP and one of three managers of Dan Duncan LLC; and (iii) Richard H. Bachmann, who is also a director of Enterprise GP and one of three managers of Dan Duncan LLC. References to “EPCO” mean Enterprise Products Company and its privately held affiliates.A majority of the outstanding voting capital stock of EPCO is owned of record by a voting trust, the current trustees (“EPCO Trustees”) of which are: (i) Ms. Williams, who serves as Chairman of EPCO; (ii) Dr. Cunningham, who serves as a Vice Chairman of EPCO; and (iii) Mr. Bachmann, who serves as the President and Chief Executive Officer (“CEO”) of EPCO.Ms. Williams, Dr. Cunningham and Mr. Bachmann are also currently directors of EPCO. References to the “DEP I Midstream Businesses” collectively refer to (i) Mont Belvieu Caverns, LLC (“Mont Belvieu Caverns”); (ii) Acadian Gas, LLC (“Acadian Gas”); (iii) Enterprise Lou-Tex Propylene Pipeline L.P. (“Lou-Tex Propylene”), including its general partner; (iv) Sabine Propylene Pipeline L.P. (“Sabine Propylene”), including its general partner; and (v) South Texas NGL Pipelines, LLC (“South Texas NGL”).We acquired controlling ownership interests in the DEP I Midstream Businesses from EPO effective February 1, 2007 in a drop down transaction (the “DEP I drop down”) in connection with our initial public offering. References to the “DEP II Midstream Businesses” collectively refer to (i) Enterprise GC, L.P. (“Enterprise GC”); (ii) Enterprise Intrastate L.P. (“Enterprise Intrastate”); and (iii) Enterprise Texas Pipeline LLC (“Enterprise Texas”).We acquired controlling ownership interests in the DEP II Midstream Businesses from EPO on December 8, 2008 in a drop down transaction (the “DEP II drop down”). References to “Evangeline” mean our aggregate 49.51% equity method investment in Evangeline Gas Pipeline Company, L.P. (“EGP”) and Evangeline Gas Corp (“EGC”). 7 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. (NYSE: ETE) and its consolidated subsidiaries, which include Energy Transfer Partners, L.P. (“ETP”) and Regency Energy Partners LP (“RGNC”). The general partner of Energy Transfer Equity is LE GP, LLC (“LE GP”).Enterprise owns noncontrolling interests in Energy Transfer Equity, which it accounts for using the equity method of accounting. Note 1. Partnership Operations, Organization and Basis of Presentation General We are a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”We were formed in September 2006 and did not own any assets prior to February 5, 2007, which was the date we completed our initial public offering and acquired controlling interests in the DEP I Midstream Businesses from EPO.Our business purpose is to acquire, own and operate a diversified portfolio of midstream energy assets and to support the growth objectives of EPO and other affiliates of EPCO that are under common control.We are engaged in the business of (i) NGL transportation, fractionation and marketing; (ii) storage of NGL, petrochemical and refined products; (iii) transportation of petrochemical products; and (iv) the gathering, transportation, marketing and storage of natural gas.Our assets, located primarily in Texas and Louisiana, include: 11,201 miles of natural gas, NGL and petrochemical pipelines; two NGL fractionation facilities; approximately 17.3 million barrels (“MMBbls”) of leased NGL storage capacity; 8.1 billion cubic feet (“Bcf”) of leased natural gas storage capacity; and 34 underground salt dome caverns with approximately 100 MMBbls of NGL and related product storage capacity.Our assets are integral to EPO’s midstream energy operations and are located near significant natural gas production basins such as the Eagle Ford Shale, Barnett Shale and Haynesville Shale. We have three reportable business segments: (i) Natural Gas Pipelines & Services; (ii) NGL Pipelines & Services; and (iii) Petrochemical Services.Our business segments reflect the manner in which these businesses are managed and reviewed by the CEO of our general partner.See Note 12 for additional information regarding our business segments. At March 31, 2011, we are owned 99.3% by our limited partners and 0.7% by our general partner, DEP GP.EPO beneficially owned approximately 58.5% of our limited partner interests and 100% of DEP GP.On April 28, 2011, we and our general partner entered into a definitive merger agreement with Enterprise, Enterprise GP and certain of their subsidiaries.See Note 13 for information regarding the proposed merger with Enterprise. We, DEP GP, EPO, Enterprise, Enterprise GP, EPCO and Dan Duncan LLC are affiliates and under the collective common control of the DD LLC Trustees and EPCO Trustees.We have no employees.All of our operating functions and general and administrative support services are provided by employees of EPCO pursuant to an administrative services agreement (the “ASA”) or by other service providers.See Note 13 for information regarding the ASA and related party matters. We acquired controlling ownership interests in our consolidated subsidiaries through two drop down transactions, the DEP I and DEP II drop downs, which were sponsored by EPO.The following information summarizes the businesses acquired in connection with the DEP I and DEP II drop down transactions. DEP I Drop Down Effective February 1, 2007, EPO contributed to us a 66% controlling equity interest in each of the DEP I Midstream Businesses in a drop down transaction.EPO retained the remaining 34% noncontrolling equity interest in each of these businesses. 8 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following is a brief description of the assets and operations of the DEP I Midstream Businesses: § Mont Belvieu Caverns owns 34 underground salt dome storage caverns located in Mont Belvieu, Texas, having an NGL and related product storage capacity of approximately 100 MMBbls, and a brine system with approximately 20 MMBbls of above ground storage capacity and related brine production wells. See Note 16 for information regarding a February 2011 NGL release and fire at the West Storage location of our Mont Belvieu, Texas underground storage facility. § Acadian Gas is engaged in the gathering, transportation, storage and marketing of natural gas in south Louisiana, utilizing over 1,000miles of pipelines having an aggregate throughput capacity of approximately 1.1 billion cubic feet per day (“Bcf/d”).Acadian Gas also owns a 49.51% equity interest in Evangeline, which owns a 27-mile natural gas pipeline located in southeast Louisiana. In October 2009, we and EPO announced plans for our jointly owned Acadian Gas system to extend its Louisiana intrastate natural gas pipeline system into northwest Louisiana to provide producers in the Haynesville Shale production area with access to additional markets in central and southern Louisiana and connections to nine third-party major interstate natural gas pipelines.This expansion capital project is referred to as the “Haynesville Extension” of the Acadian Gas System.As currently designed, the Haynesville Extension will have the potential capacity to transport up to 1.8 Bcf/d of natural gas from the Haynesville area through a 270-mile pipeline that will connect with our existing Acadian Gas System.The Haynesville Extension is expected to be completed in September 2011. The total budgeted cost of the Haynesville Extension is approximately $1.50 billion (including capitalized interest).In June 2010, we agreed to fund 66% of the Haynesville Extension project costs and EPO agreed to fund the remaining 34% of such expenditures; therefore, we estimate that our share of such costs will approximate $990 million.In order to fund our capital spending requirements under the Haynesville Extension project, we entered into long-term senior unsecured credit facilities having an aggregate borrowing capacity of $1.25 billion in October 2010.For information regarding our $1.25 billion credit facilities, see Note 9. § Lou-Tex Propylene owns a 267-mile pipeline used to transport chemical-grade propylene from Sorrento, Louisiana to Mont Belvieu, Texas. § Sabine Propylene owns a 21-mile pipeline used to transport polymer-grade propylene from Port Arthur, Texas to a pipeline interconnect in Cameron Parish, Louisiana. § South Texas NGL owns a 297-mile pipeline system used to transport NGLs from our Shoup and Armstrong NGL fractionation facilities in South Texas to Mont Belvieu, Texas. DEP II Drop Down On December 8, 2008, EPO contributed to us the following controlling equity interests in a second drop down transaction: (i) a 66% voting general partner interest in Enterprise GC, (ii) a 51% voting general partner interest in Enterprise Intrastate and (iii) a 51% voting membership interest in Enterprise Texas.The following is a brief description of the assets and operations of the DEP II Midstream Businesses: § Enterprise GC operates and owns: (i) two NGL fractionation facilities, the Shoup and Armstrong facilities, located in South Texas; (ii) a 1,185-mile NGL pipeline system located in South Texas; and (iii) 1,096 miles of natural gas gathering pipelines located in South and West Texas.Enterprise GC’s natural gas gathering pipelines include: (i) the 262-mile Big Thicket Gathering System located in southeast Texas; (ii) the 660-mile Waha system located in the Permian Basin of West Texas; and (iii) the 174-mile TPC Offshore gathering system located in South Texas. 9 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS § Enterprise Intrastate operates and owns an undivided 50% interest in the assets comprising the 641-mile Channel natural gas pipeline, which extends from the Agua Dulce Hub in South Texas to Sabine, Texas located on the Texas/Louisiana border. § Enterprise Texas owns the 6,653-mile Enterprise Texas natural gas pipeline system, which includes the Sherman Extension and Trinity River Lateral pipelines, and leases the Wilson natural gas storage facility.The Enterprise Texas pipeline system and the Wilson storage facility, along with the Waha, TPC Offshore and Channel pipeline systems, comprise our Texas Intrastate System. In July 2010, we completed and placed into service the final segment of our Trinity River Lateral natural gas pipeline.In total, the Trinity River Lateral pipeline extends approximately 40 miles from the Trinity River Basin north of Arlington, Texas to an interconnect near Justin, Texas with our Sherman Extension pipeline.The Trinity River Lateral provides producers in Tarrant and Denton Counties in North Texas with up to 1 Bcf/d of production takeaway capacity. Our Texas Intrastate System is strategically located to benefit from increasing natural gas production from the Eagle Ford Shale supply basin located in South Texas.We are in the process of expanding this system’s natural gas gathering and transportation capabilities as well as increasing our natural gas storage capacity to handle the expected increase in production volumes.EPO is funding 100% of the growth capital spending associated with these expansion projects. See “DEP II Midstream Businesses – Parent” under Note 11 and “Relationship with EPO – Company and Limited Partnership Agreements – DEP II Midstream Businesses” under Note 13 for additional information regarding the DEP II Midstream Businesses. To the extent that the DEP II Midstream Businesses collectively generate cash sufficient to pay distributions to EPO and us, such cash will be distributed first to us (the “Tier I distribution,” based on our $730.0 million aggregate investment) and then to EPO (the “Tier II distribution”), in amounts sufficient to generate an annualized return to both owners based on their respective investments.Distributions in excess of these amounts (the “Tier III distributions”) will be allocated 98% to EPO and 2% to us. The initial annualized return rate from December 8, 2008 through December 31, 2009 was 11.85%, which was based on our estimated weighted-average cost of capital at December 8, 2008 plus 1.0%.The annualized return rate increases by 2.0% on January 1 of each year.As a result, the annualized return rate for 2010 was 12.087% and for 2011 is 12.329%. Net income (or loss) of the DEP II Midstream Businesses is first allocated to us and EPO based on each entity’s percentage interest of 22.6% and 77.4%, respectively, and then in a manner that in part follows the cash distributions paid by (or contributions made to) each DEP II Midstream Business.The 22.6% and 77.4% amounts are referred to as the “Percentage Interests,” and represent each owner’s initial relative economic investment in the DEP II Midstream Businesses at December 8, 2008. See Note 11 for detailed information regarding EPO’s noncontrolling interest in the DEP I and DEP II Midstream Businesses. Note 2.General Accounting Matters Our results of operations for the three months ended March 31, 2011 are not necessarily indicative of results expected for the full year.In our opinion, the accompanying Unaudited Condensed Consolidated Financial Statements include all adjustments consisting of normal recurring accruals necessary for fair presentation.Although we believe the disclosures in these financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the U.S. Securities and 10 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Exchange Commission (“SEC”).These Unaudited Condensed Consolidated Financial Statements and the Notes thereto should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto included in our annual report for the year ended December 31, 2010, as filed on March 1, 2011 (“2010 Form 10-K”) (Commission File No. 1-33266). Allowance for Doubtful Accounts Our allowance for doubtful accounts is determined based on specific identification and estimates of future uncollectible accounts.Our procedure for determining the allowance for doubtful accounts is based on: (i) historical experience with customers, (ii) the perceived financial stability of customers based on our research and (iii) the levels of credit we grant to customers.In addition, we may increase the allowance account in response to the specific identification of customers involved in bankruptcy proceedings and similar financial difficulties.On a routine basis, we review estimates associated with the allowance for doubtful accounts to ensure that we have recorded sufficient reserves to cover potential losses.Our allowance also includes estimates for uncollectible natural gas imbalances based on specific identification of accounts. Contingencies Certain conditions may exist as of the date our financial statements are issued, which may result in a loss to us but which will only be resolved when one or more future events occur or fail to occur.Our management and its legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise in judgment.In assessing loss contingencies related to legal proceedings that are pending against us or unasserted claims that may result in proceedings, our management and legal counsel evaluate the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought therein. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of liability can be estimated, then the estimated liability would be accrued in our financial statements.If the assessment indicates that a potentially material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss (if determinable and material), is disclosed.Loss contingencies considered remote are generally not disclosed unless they involve guarantees, in which case the guarantees would be disclosed.See Note 15 for additional information regarding our contingencies. Derivative Instruments We use derivative instruments such as physical forward agreements, futures contracts, floating-to-fixed swaps, basis swaps and options contracts to manage price risks associated with inventories, firm commitments, interest rates and certain anticipated transactions.To qualify for hedge accounting, the item to be hedged must expose us to risk and the related derivative instrument must reduce that exposure and meet specific documentation requirements.We formally designate a derivative instrument as a hedge and document and assess the effectiveness of the hedge at inception and thereafter on a quarterly basis. We apply the normal purchases/normal sales exception for certain of our derivative instruments, which precludes the recognition of changes in mark-to-market values for these items on our balance sheet or income statement. Revenues and costs for these transactions are recognized when volumes are physically delivered or received. See Note 4 for additional information regarding our derivative instruments and related hedging activities. 11 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Earnings Per Unit Earnings per unit is based on the amount of income allocated to limited partners and the weighted-average number of units outstanding during the period.See Note 14 for information regarding our presentation of earnings per unit amounts. Estimates Preparing our financial statements in conformity with GAAP requires management to make estimates and assumptions that affect amounts presented in the financial statements (e.g., assets, liabilities, revenue and expenses) and disclosures regarding contingent assets and liabilities.Our actual results could differ from these estimates.On an ongoing basis, management reviews its estimates based on currently available information.Any future changes in facts and circumstances may require updated estimates, which, in turn, could have a significant impact on our financial statements. Fair Value Information The carrying amounts of cash and cash equivalents, accounts receivable and accounts payable approximate their fair value.The carrying amounts of our variable-rate debt obligations reasonably approximate their fair values due to their variable interest rates.See Note 4 for fair value information associated with our derivative instruments. Note 3.Equity-based Awards An allocated portion of the fair value of EPCO’s equity-based awards is charged to us under the ASA.The following table summarizes the expense we recognized in connection with equity-based awards for the periods presented: For the Three Months Ended March 31, Restricted common unit awards $ $ Unit option awards Other Total compensation expense $ $ The fair value of equity-classified awards (e.g., restricted common unit and unit option awards) is amortized to earnings over the requisite service or vesting period.Compensation expense for potential liability-classified awards (e.g., unit appreciation rights (“UARs”) and phantom units) would be recognized over the requisite service or vesting period of an award based on the fair value of the award as remeasured at each reporting period.Liability-classified awards are settled in cash upon vesting. At March 31, 2011, EPCO’s significant long-term incentive plans applicable to us were the 2010 Duncan Energy Partners L.P. Long-Term Incentive Plan (the “2010 Plan”), the Enterprise Products 1998 Long-Term Incentive Plan (“1998 Plan”) and the Amended and Restated 2008 Enterprise Products Long-Term Incentive Plan (“2008 Plan”). The 2010 Plan provides for awards to employees, directors or consultants providing services to us.Awards under the 2010 Plan may be granted in the form of options to purchase our common units, restricted common units, UARs, phantom units and distribution equivalent rights (“DERs”).Up to 500,000 of our common units may be issued as awards under the 2010 Plan. After giving effect to awards granted under the plan through March 31, 2011, a total of 489, 986 additional common units could be issued. The merger agreement governing our proposed merger with Enterprise contains restrictions on the issuance of additional awards under the 2010 Plan.See Note 13 for information regarding the proposed merger with Enterprise. 12 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The 1998 Plan provides for awards of Enterprise’s common units and other rights to non-employee directors and to employees of EPCO and its affiliates providing services to us. Awards under the 1998 Plan may be granted in the form of unit options, restricted common units, phantom units and DERs. Up to 7,000,000 of Enterprise’s common units may be issued as awards under the 1998 Plan. After giving effect to awards granted under the plan through March 31, 2011, a total of 1,318,502 additional common units of Enterprise could be issued. All of the awards issued for which we have been allocated expense were in the form of unit options and restricted common units. The 2008 Plan provides for awards of Enterprise’s common units and other rights to non-employee directors and to consultants and employees of EPCO and its affiliates providing services to us. Awards under the 2008 Plan may be granted in the form of unit options, restricted common units, UARs, phantom units and DERs. Up to 10,000,000 of Enterprise’s common units may be issued as awards under the 2008 Plan. After giving effect to awards granted under the plan through March 31, 2011, a total of 4,685,352 additional common units of Enterprise could be issued. All of the awards issued for which we have been allocated expense were in the form of unit options and restricted common units. Summary of Long-Term Incentive Awards The following information is being provided regarding the 2010 Plan and EPCO’s other long-term incentive awards under which we have received or may receive an allocation of expense.EPCO has certain plans under which liability-classified awards may be issued.As of March 31, 2011, we have not been allocated any costs of liability-classified awards and therefore have not included any discussion of such awards in these disclosures.EPCO may create additional long-term incentive plans in the future that may result in us receiving an allocation of expense based on services rendered to us by the recipients of such awards.Unless noted otherwise, the following information is presented on a gross basis (to EPCO and affiliates) with respect to the type of award granted.To the extent applicable, we have noted our estimated share of unrecognized compensation costs of such awards and the weighted-average period of time over which we expect to recognize such expense. Restricted Common Unit Awards Restricted common unit awards allow recipients to acquire (at no cost to the recipient apart from service or other conditions) limited partner units once a defined vesting period expires, subject to customary forfeiture provisions.Restricted common unit awards may be denominated in our common units or those of Enterprise depending on the issuer of the award.Restricted common unit awards issued prior to 2010 generally cliff vest four years from the date of grant.Beginning with awards issued in 2010, restricted common unit awards are typically subject to graded vesting provisions in which one-fourth of each award vests on the first, second, third and fourth anniversaries of the date of grant.As used in the context of EPCO’s long-term incentive plans, the term “restricted common unit” represents a time-vested unit.Such awards are non-vested until the required service period expires. The fair value of a restricted common unit award is based on the market price per unit of the underlying security on the date of grant.Compensation expense is recognized based on the grant date fair value, net of an allowance for estimated forfeitures, over the requisite service or vesting period. 13 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table presents information regarding restricted common unit awards for the period presented: Number of Units Weighted-Average Grant Date Fair Value per Unit (1) Enterprise restricted common unit awards Restricted common units at December 31, 2010 $ Granted (2) $ Vested ) $ Forfeited ) $ Restricted common units at March 31, 2011 $ Duncan Energy Partners restricted common unit awards Restricted common units at December 31, 2010 Granted (3) $ Vested (3) ) $ Restricted common units at March 31, 2011 (1) Determined by dividing the aggregate grant date fair value of awards before an allowance for forfeitures by the number of awards issued. (2) The aggregate grant date fair value of restricted common unit awards issued in 2011 was $59.0 million based ona grant date market price of $43.70 per unit.Estimated forfeiture rates ranging between 4.6% and 17% were applied to these awards. (3) The aggregate grant date fair value of restricted common unit awards issued in 2011 was $0.1 million based on a grant date market price of our common units of $32.56 per unit.These awards vested upon issuance. For the EPCO group of companies, the unrecognized compensation cost associated with restricted common unit awards was an aggregate $86.5 million at March 31, 2011, of which our allocated share of the cost is currently estimated to be $11.8 million.We expect to recognize our share of the unrecognized compensation cost for these awards over a weighted-average period of 2.2 years. Unit Option Awards EPCO’s long-term incentive plans provide for the issuance of non-qualified incentive options.These option awards may be denominated in our common units or those of Enterprise depending on the issuer of the award.When issued, the exercise price of each option award may be no less than the market price of the underlying security on the date of grant.In general, these option awards have a vesting period of four years from the date of grant and expire between five and ten years after the date of grant.There were no options granted under our 2010 Plan during the three months ended March 31, 2011. The fair value of each unit option is estimated on the date of grant using a Black-Scholes option pricing model, which incorporates various assumptions including expected life of the options, risk-free interest rates, expected distribution yield of the underlying security, and expected unit price volatility.In general, our assumptions regarding the expected life of the options represents the period of time that the options are expected to be outstanding based on an analysis of our historical option activity.Our selection of the risk-free interest rates is based on published yields for U.S. government securities with comparable terms.The unit price volatility and expected distribution yield assumptions are based on several factors, including an analysis of the underlying security’s historical market price and its distribution yield over a period of time equal to the expected life of the option, respectively.Compensation expense recorded in connection with unit options is based on the grant date fair value of such awards, net of an allowance for estimated forfeitures, over the requisite service or vesting period. 14 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table presents unit option activity under the EPCO plans for the periods indicated.As of March 31, 2011, only Enterprise has issued unit option awards. Number of Units Weighted- Average Strike Price (dollars/unit) Weighted- Average Remaining Contractual Term (in years) Aggregate Intrinsic Value (1) Unit options at December 31, 2010 $ $ Unit options at March 31, 2011 $ $ Options exercisable at March 31, 2011 $ (1) Aggregate intrinsic value reflects fully vested unit options at the date indicated.There were no vested unit options outstanding at either December 31, 2010 or March 31, 2011. In order to fund its unit option-related obligations, EPCO may purchase common units at fair value either in the open market or directly from Enterprise. For the EPCO group of companies, the unrecognized compensation cost associated with unit option awards was an aggregate $5.8 million at March 31, 2011, of which our allocated share of the cost is currently estimated to be $0.9 million.We expect to recognize our share of the unrecognized compensation cost for these awards over a weighted-average period of 2.1 years. Note 4.Derivative Instruments, Hedging Activities and Fair Value Measurements In the normal course of our business operations, we are exposed to certain risks, including changes in interest rates and commodity prices.In order to manage risks associated with certain anticipated future transactions, we use derivative instruments.Derivatives are financial instruments whose fair value is determined by changes in a specified benchmark such as interest rates or commodity prices.Fair value is generally defined as the amount at which a derivative instrument could be exchanged in a current transaction between willing parties, not in a forced sale.Derivative instruments typically include physical forward agreements, futures contracts, floating-to-fixed swaps, basis swaps and options contracts.Substantially all of our derivatives are used for non-trading activities. We are required to recognize derivative instruments at fair value as either assets or liabilities on our balance sheet.While all derivatives are required to be reported at fair value on the balance sheet, changes in fair value of the derivative instruments are reported in different ways, depending on the nature and effectiveness of the hedging activities to which they relate.After meeting specified conditions, a qualified derivative may be designated as a total or partial hedge of: § Changes in the fair value of a recognized asset or liability, or an unrecognized firm commitment – In a fair value hedge, gains and losses for both the derivative instrument and the hedged item are recognized in income during the period of change. § Variable cash flows of a forecasted transaction – In a cash flow hedge, the effective portion of the hedge is reported in other comprehensive income (loss) and is reclassified into earnings when the forecasted transaction affects earnings. An effective hedge relationship is one in which the change in fair value of a derivative instrument can be expected to offset 80% to 125% of the changes in fair value of a hedged item at inception and throughout the life of the hedging relationship.The effective portion of a hedge relationship is the amount by which the derivative instrument exactly offsets the change in fair value of the hedged item during the reporting period.Conversely, ineffectiveness represents the change in the fair value of the derivative instrument that does not exactly offset the change in the fair value of the hedged item.Any ineffectiveness associated with a hedge relationship is recognized in earnings immediately.Ineffectiveness can be caused by, among other things, changes in the timing of forecasted transactions or a mismatch of terms between the derivative instrument and the hedged item. 15 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS A contract designated as a cash flow hedge of an anticipated transaction that is probable of not occurring is immediately recognized in earnings. Certain of our derivative instruments do not qualify for hedge accounting treatment; therefore, they are accounted for using mark-to-market accounting. Interest Rate Derivative Instruments We have no interest rate derivative instruments outstanding at March 31, 2011.We utilized floating-to-fixed interest rate swaps with a notional value of $175.0 million to manage our exposure to changes in the interest rates charged on borrowings under a then existing $300.0 million unsecured revolving credit facility from September 2007 through September 2010.Our interest rate swaps expired in September 2010.This strategy was a component in controlling our cost of capital associated with such borrowings for the three months ended March 31, 2010. Interest rate swaps exchange the stated interest rate paid on a notional amount of debt for a fixed or floating interest rate stipulated in the derivative instrument.Our interest rate swaps resulted in an increase in interest expense of $1.9 million for the three months ended March 31, 2010. Commodity Derivative Instruments The price of natural gas is subject to fluctuations in response to changes in supply and demand, market conditions and a variety of additional factors that are beyond our control.In order to manage such price risks, we enter into commodity derivative instruments such as forwards, basis swaps and futures contracts.The following table summarizes our commodity derivative instruments outstanding at March 31, 2011: Volume (1) Accounting Derivative Purpose Current Long-Term Treatment Derivatives not designated as hedging instruments: Acadian Gas: Natural gas risk management activities (2) 2.4 Bcf n/a Mark-to-market (1) This reflects the absolute value of derivative notional volumes. (2) Reflects the use of derivative instruments to manage risks associated with natural gas transportation and storage assets. Our hedging strategy is intended to reduce the variability of future earnings and cash flows resulting from changes in natural gas prices.We enter into a limited number of forward transactions that effectively fix the price of natural gas for certain customers and hedge the resulting exposure with derivative instruments.We may also enter into a small number of cash flow hedges in connection with our purchases of natural gas held-for-sale to third parties. Our general partner monitors the hedging strategies associated with these physical and financial risks, approves specific activities subject to the policy (including authorized products, instruments and markets) and establishes specific guidelines and procedures for implementing and ensuring compliance with the policy. Credit-Risk Related Contingent Features in Derivative Instruments Commodity derivative instruments can include provisions related to minimum credit ratings and/or adequate assurance clauses. At March 31, 2011, we did not have any derivative instruments with contingent features in a net liability position.The potential for derivatives with contingent features to enter a net liability position may change in the future as commodity positions and prices fluctuate. 16 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Tabular Presentation of Fair Value Amounts, and Gains and Losses on Derivative Instruments and Related Hedged Items The following table provides a balance sheet overview of our derivative assets and liabilities at the dates indicated: Asset Derivatives Liability Derivatives March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives not designated as hedging instruments: Commodity derivatives Other current assets $
